DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
 	The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively. 	                             Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



 	Claim 18 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Specifically, claim 18 recites that “a second sector disposed between the first sector and the second sector, and having a second width wider than the first width and narrower than the second width.” However, it is unclear how a second sector can be disposed between a first sector and itself and have a second width narrower than its width.  	For examination purposes, the limitation is being interpreted as “a second sector disposed between the first sector and the third sector, and having a second width wider than the first width and narrower than the third width.” Correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashiwagi et al. US PGPub. 2016/0103262. 	Regarding claim 1, Kashiwagi teaches a light control film (330, fig. 18) [0216] comprising:  	a lower layer (335, fig. 18) [0215] having a first axis (left to right, x-axis of fig. 18) and a second axis (top to bottom, y-axis of fig. 18);  	an upper layer (232t, fig. 18 and examiner’s fig. 1) [0195] facing the lower layer (335);  	a middle layer (232, fig. 18) [0195] having a thickness (Dk, see fig. 16) [0206] disposed between the lower layer (335) and the upper layer (232t);  	a plurality of nano (nanometer scale in size, 5µm or 500nm [0214]) light absorbing layers (234, fig. 18) [0191] arrayed with a predetermined interval (Pk – Wb = interval, fig. 16) along the first axis (x-axis) in the middle layer (232), each of the plurality of nano light absorbing layers (234) having a width (Wa and Wb, fig. 16) [0324] along the first axis (x-axis), a length (Dk, see fig. 16) [0206] along the second axis (y-axis), and a height (Dk, see fig. 16) [0206] corresponding to the thickness (Dk, see fig. 16) [0206] of the middle layer (232); and  	a prism pattern (335a, fig. 18) [0218] disposed between each pair of the plurality of nano light absorbing layers (234) (Kashiwagi et al., fig. 18).
    PNG
    media_image1.png
    925
    1379
    media_image1.png
    Greyscale

                                                       Examiner’s Fig. 1
 	Regarding claim 2, Kashiwagi teaches the light control film according to claim 1, wherein the width (Wa and Wb) of each of the plurality of nano light absorbing layers (234) is selected any one in a range of 0.1 µm to 10 µm (Wa and Wb, ranges from 4-10µm, [0324]) (Kashiwagi et al., fig. 16, [0324]). 	Regarding claim 3, Kashiwagi teaches the light control film according to claim 1, wherein a ratio between the predetermined interval (Pk – Wb) and the height (Dk) of each of the plurality of nano light absorbing layers (234) is in a range of 1:1 to 1:4 ((Pk – Wb) : (Dk) = 39-10 µm : 102 µm, 29 µm:102 µm which is 1:3.5 ratio) (Kashiwagi et al., fig. 16, [0324]). 	Regarding claim 4, Kashiwagi teaches the light control film according to claim 1, wherein each of the lower layer (335), the middle layer (232), and the upper layer (232t) have refractive indices higher than that of air (refractive index of 1.55, [0202]) (Kashiwagi et al., [0202]). 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 5-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi et al. US PGPub. 2016/0103262 as applied to claim 1 above, and further in view of Schmidt et al. US PGPub. 2021/0333624. 	Regarding claim 5, Kashiwagi does not teach the light control film according to claim 1, wherein each of the plurality of nano light absorbing layers (234) has at least two thin layers stacked with each other. 	However, Schmidt teaches a light control film (100, fig. 1a) [0015] wherein each of the plurality of nano light absorbing layers (140, fig. 1a) [0015] has at least two thin layers stacked (141 and 142, fig. 1a) [0015] with each other (Schmidt et al., fig. 1a, [0015]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the nano light absorbing layers of Kashiwagi for the nano light absorbing layers of Schmidt having at least two thin layers stacked because such light absorbing structures are well-known in the art and such material/structure is art recognized and suitable for the intended purpose of producing a light control layer with higher aspect ratios that can allow on-axis light transmission and reduce reflectivity and high angle light leakage and ghosting (Schmidt et al., [0010]) (see MPEP 2144.07). 	Regarding claim 6, Kashiwagi in view of Schmidt teaches the light control film (140) according to claim 5, wherein any one thin layer (141 or 142) of the at least two thin layers has a film thickness in a range of 0.01 µm to 1.0 µm [0021] (Schmidt et al., [0021]).
 	Regarding claim 7, Kashiwagi in view of Schmidt teaches the light control film according to claim 5, wherein each of the plurality of nano light absorbing layers includes: a first thin layer (core layer 141, fig. 1a) having a first reflection ratio; and a second thin layer (cladding layers 142, fig. 1a) having a second reflection ratio different from the first reflection ratio (Schmidt et al., [0059]).  	The first and second thin layer (141 and 142) are made of different materials [0055] and the concentration of light absorbing nanoparticles in the cladding layers (142) is less than the concentration of light absorbing nanoparticles in the core [0059]. Therefore, since the concentration of nano particles are different for the different thin layers of the nano light absorbing layer, the extinction coefficients are different [0063] and therefore the transmittance ratio and reflectance ratio [0063] would obviously be different as well. 	Regarding claim 9, Kashiwagi in view of Schmidt teaches the light control film according to claim 1, wherein each of the plurality of nano light absorbing layer (140) includes: a first thin layer (core layer 141, fig. 1a) having a first transmittance ratio; and a second thin layer (cladding layers 142, fig. 1a) having a second transmittance ratio different from the first transmittance ratio (Schmidt et al., [0059]).  	The first and second thin layer (141 and 142) are made of different materials [0055] and the concentration of light absorbing nanoparticles in the cladding layers (142) is less than the concentration of light absorbing nanoparticles in the core [0059]. Therefore, since the concentration of nano particles are different for the different thin layers of the nano light absorbing layer, the extinction coefficients are different [0063] and therefore the transmittance ratio and reflectance ratio [0063] would obviously be different as well. 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi et al. US PGPub. 2016/0103262 as applied to claim 1 above, and further in view of Vasylyev US PGPub. 2016/0124126. 	Regarding claim 17, Kashiwagi does not teach the light control film according to claim 1, wherein the nano light absorbing layer (234) includes at least one selected of silicon nitride (SiN), titanium nitride (TiN), silicon carbide (SiC), Tantalum (Ta), Titanium (Ti), Tungsten (W), copper oxide (CuO), aluminum oxide (Al2O3), iron oxide (Fe3O4), carbon allotropy or tantalum oxide (Ta2O5). 	However, Vasylyev teaches a light control film (2, fig. 1) [0028] comprising a nano light absorbing layer (6, fig. 1) [0060] wherein the nano light absorbing layer (6) includes at least one selected of silicon nitride (SiN), titanium nitride (TiN), silicon carbide (SiC), Tantalum (Ta), Titanium (Ti) (titanium black, [claim 17]), Tungsten (W), copper oxide (CuO), aluminum oxide (Al2O3), iron oxide (Fe3O4), carbon allotropy or tantalum oxide (Ta2O5) (Vasylyev, fig. 1, [claim 17]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the material of the nano light absorbing layer of Kashiwagi for the material of the nano light absorbing layer of Vasylyev because titanium black is well-known in the art and such substitution is art recognized equivalence for the same purpose (for absorbing light) to obtain predictable results (see MPEP 2144.06).
 	Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi et al. US PGPub. 2016/0103262.
 Regarding claim 19, Kashiwagi teaches the light control film according to claim 1, wherein a ratio between the predetermined interval (Pk – Wb = 29 µm, [0324]) and the width (Wa and Wb, ranges from 4-10µm, [0324]) of the nano light absorbing layer (234) is in a range (29:4 or 7.25:1, [0324]) but fails to teach the ratio in the range of 10:1 to 20:1. 	However, at the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in art to use the ratio of the interval and width in the range as claimed in other to optimize the efficiency of the light control film, because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.     

 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi et al. US PGPub. 2016/0103262 as applied to claim 1 above, and further in view of Choi et al. US PGPub. 2018/0267358.
 	Regarding claim 20, Kashiwagi does not teaches a display comprising: a substrate having a plurality of pixels; an emission layer including a driving element and a light emitting element disposed at each of pixels; an encapsulation layer covering the emission layer; an optical layer on the encapsulation layer; a cover plate on the optical layer; and the light control film (300) according to claim 1. 	However, Choi teaches a display (400, fig. 30) [0268] comprising: 	a substrate (450, fig. 3) [0251] having a plurality of pixels (Pr, Pg, Pb, fig. 30) [0253];  	an emission layer (E+Td) including a driving element (Td, fig. 30) [0254] and a light emitting element (E, fig. 30) [0253] disposed at each of pixels (Pr, Pg, Pb);  	an encapsulation layer (418, fig. 30) [0253] covering the emission layer (E+Td);  	an optical layer (polarizer 430, fig. 30) [0251] on the encapsulation layer (418);  	a cover plate (440, fig. 30) [0251] on the optical layer (430); and  	a light control film (LF, fig. 30) [0218] (Choi et al., fig. 30). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display panel of Choi by substituting the light control film for the light control film of Kashiwagi in order to produce a display device that takes advantage of the light control film to improve the contrast of the display (Kashiwagi et al., [0011]) and improve efficiency (Kashiwagi et al., [0017]).

Allowable Subject Matter
Claims 8, 10-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a light control film wherein “each of the each of the plurality of nano light absorbing layers further includes a third thin layer having a third reflection ratio different from the first reflection ratio and the second reflection ratio” as recited in claim 8 in combination with the rest of the limitations of claims 1, 5 and 7; 	a light control film wherein “each of the plurality of nano light absorbing layer further includes a third thin layer having a third transmittance ratio different from the first transmittance ratio and the second transmittance ratio” as recited in claim 10 in combination with the rest of the limitations of claims 1 and 9; 	a light control film wherein “the prism pattern is in contact with the lower layer, wherein the lower layer and the prism pattern have a first refractive index, and wherein the middle layer and the upper layer have a second refractive index larger than the first refractive index” as recited in claim 11 in combination with the rest of the limitations of claim 1; and 	a light control film “wherein the prism pattern is in contact with the upper layer, wherein the upper layer and the prism pattern have a first refractive index, and wherein the middle layer and the lower layer have a second refractive index larger than the first refractive index” as recited in claim 14 in combination with the rest of the limitations of claim 1.
 	Claims 12-13 and 15-16 are also allowed for further limiting and depending upon allowed claims 11 and 14. 	Claim 18 is would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 	 The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a light control film wherein “each of the plurality of nano light absorbing layers includes: a first sector being in close to the lower layer and having a first width; a third sector being in close to the upper layer and having a third width; and a second sector disposed between the first sector and the third sector, and having a second width wider than the first width and narrower than the third width” as recited in claim 18.

	
                                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892